Citation Nr: 1713352	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for myofascial pain syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for myofascial pain syndrome and assigned a 0 percent rating, effective March 20, 2008.  The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In October 2015, the Board remanded the claim to the RO for development.  


REMAND

The Board's October 2015 Remand instructions requested that the Veteran be scheduled for a VA examination to determine the current severity of the service-connected myofascial pain syndrome.  The requested VA examination was scheduled.  A March 2016 notation in the record states that the Veteran did not report for the scheduled examination.  

A May 2016 VA psychiatric treatment record states that the "Vet cancelled appt in PCT clinic today, and has also missed other appts and been difficult to reach by phone recently."  The treating VA psychiatric personnel observed that the Veteran reported that it was hard for him to leave the house and to go to work.  He had an incident at work where a client threatened to kill him, and he thereafter experienced more difficulty being in public places.  The Veteran agreed to reschedule his VA appointment for a date two weeks later.  

The Board observes that service connection is currently in effect for posttraumatic stress disorder (PTSD) rated 70 percent.  In light of the contemporaneous VA documentation of record which shows that an exacerbation of the service-connected PTSD may have interfered with the Veteran's ability to report for the scheduled VA examination and because of his apparent willingness to reschedule VA appointments, the Board concludes that the Veteran should be rescheduled for a VA examination to determine the current nature and severity of myofascial pain syndrome.  

Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected myofascial pain syndrome since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after May 2016.  

3.  Schedule the Veteran for a VA examination conducted by an appropriate physician to assist in determining the current nature and severity of service-connected myofascial pain syndrome.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  State whether myofascial pain syndrome requires continuous medication for control and/or is manifested by episodic symptoms with exacerbations that are often precipitated by environmental or emotional stress or overexertion.  

(b)  Specifically address the impact of the myofascial pain syndrome on the Veteran's vocational pursuits.  

4.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

